DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 4 June 2020.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis-Monaghan et al. (U.S. Patent Application Publication 2014/0225166).
Referring to Claim 1, Ellis-Monaghan teaches in Fig. 3 for example, a charge detection sensor (10) comprising: a detection element (20) provided on one surface of a semiconductor substrate (12) and configured to detect a charge (par. 22 and 23); a detection electrode (38) provided on another surface different from the one surface of the semiconductor substrate (12); and a contact (48) that penetrates the semiconductor substrate (12) and electrically connects the detection electrode (38) and the detection element (20).
Referring to Claim 2, Ellis-Monaghan further teaches wherein the detection element (20) is a MOSFET (par. 14-15), and a gate (24) of the detection element (20) and the detection electrode (38) are electrically connected via a conductor (48/52/58; par. 29).
Referring to Claim 3, Ellis-Monaghan further teaches wherein the contact (48) is a metal buried plug-type contact (par. 28).  It is noted that all required claimed structural elements are taught by Ellis-Monaghan.  The contact is buried in the dielectric layers covering the detection element (20) on the surface (12a, 13a).
Referring to Claim 4, Ellis-Monaghan further teaches, wherein the contact (48) is a silicon through electrode-type contact (par. 28).  It is noted that all required claimed structural elements are taught by Ellis-Monaghan.
Referring to Claim 5, Ellis-Monaghan further teaches a wiring layer (50) provided on the one surface (12a) of the semiconductor substrate (12) and configured to connect the contact (48) and a terminal (24) of the detection element (20).
Referring to Claim 8 Ellis-Monaghan further teaches an element array in which pairs of the detection element and the detection electrode connected to the contact are arranged in a two-dimensional array manner (par. 39).
Referring to Claim 14, Ellis-Monaghan further teaches wherein the detection element (20) detects ions in a solution in contact with the detection electrode (38) (par. 8 and 21-25).
Referring to Claim 15, Ellis-Monaghan further teaches wherein the charge detection sensor (10) is a biosensor configured to measure a biological activity or specify a biological substance by detecting the charge (par. 8 and 21-25).
Referring to Claim 16, Ellis-Monaghan teaches in Fig. 3 (par. 24-30) and a potential measurement system comprising: a charge detection sensor (10) including a detection element (20) provided on one surface (12a) of a semiconductor substrate (12) and configured to detect a charge, a detection electrode (38) provided on another surface (12b) different from the one surface of the semiconductor substrate (12), and a contact (48) that penetrates the semiconductor substrate (12) and electrically connects the detection electrode (38) and the detection element (20), the charge detection sensor (10) being configured to perform potential measurement; a control unit (“controller”) configured to control the potential measurement in the charge detection sensor (10); a measurement result processing unit (“process analog measurements”) configured to process a measurement result by the charge detection sensor (10); and a display unit (“display”) configured to display the processed measurement result (43; par. 24-25 and 30).

Allowable Subject Matter
Claims 6, 7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 6, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the contact is directly connected to a terminal of the detection element in combination with all of the limitations of Claims 1 and 6.
Regarding Claim 7, the prior art of record alone or in combination neither teaches nor makes obvious the invention of the second semiconductor substrate is a highly doped substrate electrically connected with the detection electrode at a same potential in combination with all of the limitations of Claims 1 and 7.
Regarding Claim 9, the prior art of record alone or in combination neither teaches nor makes obvious the invention further comprising a second substrate including at least a part of a reading circuit that reads the detected charge are stacked and connected in combination with all of the limitations of Claims 1, 8 and 9.  Claims 10-13 include the limitations of claim 9.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571) 272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896